Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Justice on March 11th, 2021.
The application has been amended as follows: 
(1) Claim 1, the recitation of:
“wherein the first output signal is a differential signal of the first pair of sensing elements” 
has been amended to recite:
“wherein the first output signal is a differential signal of the first pair of sensing elements indicative of a quantity of a measurable medium; and a transducer communicatively coupled to the bridge circuit, wherein the differential signal output by the first divider is independent from a common mode signal.”
(2) Claim 10 is cancelled.
(3) Claim 14, the recitation of:
“wherein the first output signal is a differential signal of the first pair of sensing elements” 
has been amended to recite:
“wherein the first output signal is a differential signal of the first pair of sensing elements indicative of a quantity of a measurable medium; and a transducer communicatively coupled to the 
(4) Claim 21 has been added and is recited as follows:
21. (New) A system comprising: 
a processor; 
a bridge circuit comprising: 
a pair of differential voltage sources configured to drive the bridge circuit, 
a first pair of sensing elements generating a pair of measurement signals, the pair of measurement signals are independent of one another and based on the respective sensing element, and 
a second pair of sensing elements communicatively coupled to the first pair of sensing elements, the second pair of sensing elements defining a first divider, the pair of measurement signals are input into the respective second sensing element of the second pair of sensing elements, the first divider is configured to output a first output signal to the processor, 
wherein the first output signal is a differential signal of the first pair of sensing elements 
a third pair of sensing elements communicatively coupled to the first pair of sensing elements and in parallel with the second pair of sensing elements, the third pair of sensing elements defining a second divider, the pair of measurement signals are input into the respective third sensing elements of the third pair of sensing elements to output a second output signal to the processor, 
wherein the second output signal is a second differential signal of the first pair of sensing elements.”
Reasons for Allowance
Claims 1-9 and 11-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “wherein the first output signal is a differential signal of the first pair of sensing elements indicative of a quantity of a measurable medium; and a transducer communicatively coupled to the bridge circuit, wherein the differential signal output by the first divider is independent from a common mode signal,” in combination with the other claim limitations.  Claims 2-9 depend from base Claim 1, and therefore these claims are also allowed.  
RE Claim 14, the prior art of record does not disclose or suggest “wherein the first output signal is a first differential signal of the second pair of sensing elements indicative of a quantity of a measurable medium; and a transducer communicatively coupled to the bridge circuit, wherein the differential signal output by the first divider is independent from a common mode signal,” in combination with the other claim limitations.  Claims 15-18 depend from base Claim 14, and therefore these claims are also allowed.  
RE Claim 19, the prior art of record does not disclose or suggest “wherein the first output signal and the second output signal are connected to a divider, the divider provides a ratio-metric output the ratio-metric output is independent from a common mode noise,” in combination with the other claim limitations.  Claim 20 depends from base Claim 19, and therefore this claim is also allowed. 
RE Claim 21, the prior art of record does not disclose or suggest “a third pair of sensing elements communicatively coupled to the first pair of sensing elements and in parallel with the second pair of sensing elements, the third pair of sensing elements defining a second divider, the pair of measurement signals are input into the respective third sensing elements of the third pair of sensing elements to output a second output signal to the processor, wherein the second output signal is a second differential signal of the first pair of sensing elements,” in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohshima et al. (US 2011/0113878) discloses a capacitive liquid sensor similar to the one in the application, but does not disclose differential voltage sources configured to drive the capacitive bridge.  Nor does the reference disclose a transducer communicatively coupled to the bridge circuit, wherein the differential signal output by the first divider is independent from a common mode signal. 
 Kӓmpe (US 2020/0228060) discloses a center-tapped inductive capacitive oscillator configured to drive a pair of sensing elements as in dependent claim 11.  
Chang et al. (US 10,551,336) discloses differential voltage sources that drive a sensor bridge but is silent in teaching a transducer communicatively coupled to the bridge circuit, wherein the differential signal output by the first divider is independent from a common mode signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852